DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., (US 20130338526; hereinafter Howard) in view of Leyde (US 20130046358).
Regarding claim 1, Howard discloses (Figures 1-3) a system to provide self-guided, self-directed diagnostics and treatment of neural conditions comprising: a processor (analyzer), memory (storing databases, for example) accessible by the processor, and program instructions and data stored in the memory; a plurality of stimulation devices (effectors) connected to signal output circuitry (interface 2) interfacing the processor (analyzer) with the stimulation devices (effectors), wherein the program instructions and data stored in the memory are configured so that the processor (analyzer) generates and transmits stimulation signals to the stimulation devices (effectors); and a plurality of sensing devices (sensors) connected to signal input circuitry (interface 1) interfacing the processor (analyzer) with the sensing devices (sensors) wherein the program instructions and data stored in the memory are further configured so that the processor (analyzer) receives sensed signals from the sensing devices (sensors); wherein the program instructions and data stored in the memory are further configured so that the processor (analyzer) performs dynamic closed loop feedback of the stimulation signals based on the received sensed signals to provide self-guided, self-directed diagnostics and treatment of neural conditions using at least one recipe for a treatment strategy guided by artificial intelligence ([0011]-[0015], [0028], [0103]-[0107], [0132]-[0133]). 
Howard fails to disclose that the processor performs the dynamic closed loop feedback of the stimulation signals in real-time. However, Leyde teaches a system for neuromonitoring and treatment in which a processor performs real-time dynamic closed loop feedback of stimulation signals (12) based on received sensed signals (16) to provide diagnostics and treatment of neural conditions ([0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard to include real-time dynamic closed loop feedback of the stimulation signals, as taught by Leyde, because the modification would provide substantially continuous neuromonitoring for adaptive treatment based on the current state of the subject (Leyde; [0059]).
Regarding claim 2, Howard further discloses (Figures 1-3) that the plurality of stimulation devices (effectors) comprises at least one of a Transcranial Direct Current Stimulation (tDCS) device, a Transcranial Alternating Current Stimulation (tACS), a Transcranial Photobiomodulation (tPBM), an implanted device providing electrical stimulation, an implanted device providing optical stimulation, and an implanted device providing both electrical and optical stimulation ([0105]).
Regarding claim 3, Howard further discloses (Figures 1-3) that the plurality of sensing devices (sensors) comprises at least one of an Electro Encephalogram (EEG) device, an implanted device providing electrical sensing, an implanted device providing optical sensing, and an implanted device providing both electrical and optical sensing ([0028]).
Regarding claim 4, Howard further discloses (Figures 1-3) that the program instructions and data stored in the memory are configured so that the processor performs: applying stimulation based on a first version of stimulation parameters; sensing results of the applied stimulation to form patient treatment results data; modifying the first version of stimulation parameters using the patient treatment results data to form a second version of stimulation parameters; and applying stimulation based on the second version of stimulation parameters ([0103]-[0107]).
Regarding claim 5, Howard further discloses (Figures 1-3) that the program instructions and data stored in the memory are configured so that the processor performs: applying stimulation based on a version of stimulation parameters; sensing results of the applied stimulation to form patient treatment results data; modifying the version of stimulation parameters using the patient treatment results data to form a modified version of stimulation parameters; and repeating the applying, sensing, and modifying using each modified version of stimulation parameters ([0103]-[0107]).
Regarding claim 6, Howard discloses (Figures 1-3) a method of providing self-guided, self-directed diagnostics and treatment of neural conditions comprising: applying stimulation using a plurality of stimulation devices (effectors) connected to signal output circuitry interfacing a processor (analyzer) with the stimulation devices (effectors), wherein the processor (analyzer), is communicably connected to accessible memory (storing databases, for example), and memory stores program instructions and data, and wherein the program instructions and data stored in the memory are configured so that the processor (analyzer) generates and transmits stimulation signals to the stimulation devices (effectors); sensing results of the applied stimulation using a plurality of sensing devices (sensors) connected to signal input circuitry interfacing the processor (analyzer) with the sensing devices (sensors) wherein the program instructions and data stored in the memory are further configured so that the processor (analyzer) receives sensed signals from the sensing devices (sensors) and uses the sensed signals to form patient treatment results data; and performing dynamic closed loop feedback of the stimulation signals based on the received sensed signals to provide self-guided, self-directed diagnostics and treatment of neural conditions using at least one recipe for a treatment strategy guided by artificial intelligence ([0011]-[0015], [0028], [0103]-[0107], [0132]-[0133]).
Howard fails to disclose that the processor performs the dynamic closed loop feedback of the stimulation signals in real-time. However, Leyde teaches a system for neuromonitoring and treatment in which a processor performs real-time dynamic closed loop feedback of stimulation signals (12) based on received sensed signals (16) to provide diagnostics and treatment of neural conditions ([0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard to include real-time dynamic closed loop feedback of the stimulation signals, as taught by Leyde, because the modification would provide substantially continuous neuromonitoring for adaptive treatment based on the current state of the subject (Leyde; [0059]).
Regarding claim 7, Howard further discloses (Figures 1-3) that the plurality of stimulation devices (effectors) comprises at least one of a Transcranial Direct Current Stimulation (tDCS) device, a Transcranial Alternating Current Stimulation (tACS), a Transcranial Photobiomodulation (tPBM), an implanted device providing electrical stimulation, an implanted device providing optical stimulation, and an implanted device providing both electrical and optical stimulation ([0105]).
Regarding claim 8, Howard further discloses (Figures 1-3) that the plurality of sensing devices (sensors) comprises at least one of an Electro Encephalogram (EEG) device, an implanted device providing electrical sensing, an implanted device providing optical sensing, and an implanted device providing both electrical and optical sensing ([0028]).
Regarding claim 9, Howard further discloses (Figures 1-3) applying stimulation based on a first version of stimulation parameters; sensing results of the applied stimulation to form patient treatment results data; modifying the first version of stimulation parameters using the patient treatment results data to form a second version of stimulation parameters; and applying stimulation based on the second version of stimulation parameters ([0103]-[0107]).
Regarding claim 10, Howard further discloses (Figures 1-3) applying stimulation based on a version of stimulation parameters; sensing results of the applied stimulation to form patient treatment results data; modifying the version of stimulation parameters using the patient treatment results data to form a modified version of stimulation parameters; and repeating the applying, sensing, and modifying using each modified version of stimulation parameters ([0103]-[0107]).
Response to Arguments
Applicant’s arguments filed 06/29/2022, regarding the newly amended claim limitations directed to real-time dynamic closed loop feedback, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Leyde, which teaches a neuromonitoring system in which the processor performs dynamic closed loop feedback of stimulation signals based on received sensed signals to provide diagnostics and treatment of neural conditions in real-time. Therefore, in combination with Howard, the modified system/method teaches the invention as claimed at least in amended claims 1 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794